Citation Nr: 9929073	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic 
aneurysm.

2.  Entitlement to an increased evaluation for anxiety 
reaction with a duodenal ulcer, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was the subject of a Board remand dated in May 
1996, and the subject of a hearing before the undersigned 
Board member in April 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for an abdominal aortic 
aneurysm is not plausible.  There is no medical evidence of 
record of a causal nexus between an inservice disease or 
injury and the veteran's current abdominal aortic aneurysm.

3.  The veteran has no current disability as a residual of 
his history of a duodenal ulcer. 

4.  The medical evidence of record shows that the veteran's 
condition is not so severe that his ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  During his March 1998 VA psychiatric examination 
the veteran's affect was appropriate, he denied any delusions 
or hallucinations, he was oriented as to time, place and 
person, his general fund of knowledge was fairly good, his 
memory for recent and remote events was fair, his 
intellectual functioning was average, and his judgment and 
insight were not impaired.  Similarly, at his November 1993 
VA psychiatric examination, the veteran described himself as 
chronically anxious, but without interfering with his social 
functions.  The veteran was diagnosed as having a mild 
anxiety disorder.

5.  The medical evidence of record shows that the veteran's 
condition is not so severe a as to result in such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  During 
his March 1998 VA psychiatric examination the veteran's 
affect was appropriate, he denied any delusions or 
hallucinations, he was oriented as to time, place and person, 
his general fund of knowledge was fairly good, his memory for 
recent and remote events was fair, his intellectual 
functioning was average, and his judgment and insight were 
not impaired.


CONCLUSIONS OF LAW

1.  The claim for service connection for an abdominal aortic 
aneurysm is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303 (1998).

2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with a duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996);  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Abdominal Aortic Aneurysm

Factual Background

Service medical records are silent for an abdominal aortic 
aneurysm.  The veteran was discharged from service in 
December 1945 due to a duodenal ulcer.

During his November 1993 RO hearing, the veteran asserted 
that his abdominal aortic aneurysm was associated with the 
things he had to eat over the past 50 years to keep his ulcer 
from bothering him.  This contention was essentially repeated 
at the veteran's April 1998 Board hearing.

A July 1992 VA report of hospitalization reflects that the 
veteran underwent surgery for a known abdominal aortic 
aneurysm which had increased in size from 4.7 cm to 6 cm over 
the preceding six months.  Significant history was noted of 
previous bypass, with resection of a ventricular aneurysm.

A March 1993 VA hospitalization report reflects a history of, 
among other conditions, an abdominal aortic aneurysm in July 
1992.  The veteran was denied elective surgery for a ventral 
hernia because he was at very high risk for the surgery.

A July 1996 VA hospitalization report includes discharge 
diagnoses of recurrent trans-ischemic attacks secondary to 
apical thrombus;  cerebral aneurysm of the anterior 
communicating artery;  hypertension;  left ventricular 
dysfunction;  and coronary artery disease by history.

In July 1996, VA imaging studies revealed a remote 
parietal/occipital infarct on the left, and a 4-5.0 mm ACOM 
aneurysm centered to the right.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Board acknowledges the veteran's contention that his 
current abdominal aortic aneurysm is caused or aggravated by 
a disease or injury incurred in service.  A competent medical 
opinion to this effect would be required to well-ground the 
veteran's claim.  He has contended that the food he had to 
eat to mitigate the symptoms of his service-connected ulcer 
caused his abdominal aortic aneurysm, but he has submitted no 
medical evidence to support this contention.  The veteran, as 
a lay person, is not competent to provide medical opinions, 
so that his assertions as to medical diagnosis or causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit. 

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the veteran's current 
abdominal aortic aneurysm would be required to well ground 
the veteran's claim.  Epps.  Since there is no such medical 
evidence of record, the veteran's claim for service 
connection for an abdominal aortic aneurysm must be denied as 
not well grounded.

Increased Rating for Anxiety Reaction with Duodenal Ulcer

Factual Background

During his November 1993 RO hearing, the veteran testified 
that he still had to be careful what he ate because of his 
ulcer.  He indicated his weight was stable.  He said that he 
had a nervous condition and that he became upset very easily 
if things didn't go right.  He said he was not seeing a 
psychologist or psychiatrist.

During a November 1993 VA psychiatric examination, the 
veteran complained of health problems, trouble sleeping, and 
chronic anxiety.  During the examination, the veteran 
described himself as chronically anxious, but without 
interfering with his social functions.  He was diagnosed as 
having a mild generalized anxiety disorder.

During a November 1997 VA examination of the veteran's 
gastrointestinal system, the examiner's diagnosis was benign 
abdomen.  No abdominal pain was noted on examination.  He was 
not anemic, and bowel sounds were normal.  There was no 
disability found as a result of the history of duodenal 
ulcer.  According the examiner, there was no evidence that 
the veteran had an ulcer.

A December 1997 VA upper GI Barium study revealed minimal 
scarring of the duodenal bulb, probably residual from healing 
of an old ulcer.  There was no active ulcer or active lesion 
seen.  

During a March 1998 VA psychiatric examination, the veteran 
complained that he was very nervous and depressed.  He said 
he deserved to have the rating for his anxiety disorder 
increased. He complained of an upset stomach.  Upon objective 
examination, the veteran was agitated, nervous and restless.  
He was very upset about coming to the VA examination.  He 
complained of sleeplessness, nervousness and anxiety.  His 
mood was noted to be "less depressed."  He denied any 
suicidal or homicidal ideation.  His affect was appropriate.  
He denied any delusions or hallucinations.  He was oriented 
as to time, place and person.  His general fund of knowledge 
was fairly good.  His memory for recent and remote events was 
fair.  His intellectual functioning was average.  His 
judgment and insight were not impaired.  The veteran was 
diagnosed as having a generalized anxiety disorder with 
depression, with severe psychosocial stressors.  

During his April 1998 Board hearing, the veteran stated that 
he had taken Valium, prescribed by a VA doctor, for a long 
time, but that he decided himself to stop taking them.  He 
stated that as far as he knew his ulcer was healed, that that 
he still had stomach problems.  He said that he continued to 
have a pain in his stomach, but that neither he nor anyone 
else could determine what caused the pain.

Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating for his anxiety reaction with duodenal ulcer 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of his service-connected disability 
and has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, a disability 
rating of 40 percent for duodenal ulcers is warranted for a 
moderately severe condition, with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  The criteria for a rating of 20 
percent require a moderate condition, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. part 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Veterans Appeals, now the Court of 
Appeals for Veterans Claims (the Court), observed that when 
the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevented the application, prior 
to that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the rating criteria for generalized anxiety disorder in 
effect prior to November 7, 1996, set forth under Diagnostic 
Code 9400, a 30 percent rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation for generalized anxiety disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (in effect prior to November 7, 
1996).  

Under the new criteria, a 30 percent rating for generalized 
anxiety disorder is assigned under the new criteria when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Under the 
amended regulations, a 50 percent rating will be assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board has considered the veteran's anxiety reaction with 
a duodenal ulcer under the diagnostic criteria for a 
generalized anxiety reaction, as well as under the diagnostic 
criteria for a generalized anxiety disorder.

The Board finds that the veteran's residuals of a duodenal 
ulcer, which apparently  resulted in some permanent scarring, 
is currently asymptomatic and non-disabling.  In support of 
this finding of fact the Board notes the veteran's November 
1997 VA examination at which there was no disability found as 
a result of the history of duodenal ulcer, and no evidence 
found of a current ulcer.  The diagnosis was benign abdomen.  
The Board further notes the December 1997 VA upper GI Barium 
study which revealed minimal scarring of the duodenal bulb, 
probably residual from healing of an old ulcer, and showed no 
active ulcer or active lesion.  Accordingly, the Board finds 
that the veteran's disability picture would justify only a 
noncompensable rating under the rating criteria for a 
duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The veteran is currently rated as 30 percent disabled for his 
anxiety reaction with a duodenal ulcer.  He would not be 
entitled to the next higher rating of 50 percent under the 
old criteria for generalized anxiety disorder because the 
evidence shows that the veteran's condition is not so severe 
that his ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
or that by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (1996).  In support of 
this assertion, the Board notes during the veteran's March 
1998 VA psychiatric examination, his affect was appropriate, 
he denied any delusions or hallucinations, he was oriented as 
to time, place and person, his general fund of knowledge was 
fairly good, his memory for recent and remote events was 
fair, his intellectual functioning was average, and his 
judgment and insight were not impaired.  Moreover, at his 
November 1993 VA psychiatric examination, the veteran 
described himself as chronically anxious, but without 
interfering with his social functions.  The veteran was 
diagnosed as having a mild anxiety disorder.  

The next higher rating of 50 percent would not be warranted 
under the new rating criteria for generalized anxiety 
disorder, either.  The medical evidence shows that the 
veteran's condition is not so severe as to result in such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).  AS 
noted above, during the veteran's March 1998 VA psychiatric 
examination, his affect was appropriate, he denied any 
delusions or hallucinations, he was oriented as to time, 
place and person, his general fund of knowledge was fairly 
good, his memory for recent and remote events was fair, his 
intellectual functioning was average, and his judgment and 
insight were not impaired

Since there is no current disability related to the veteran's 
history of a duodenal ulcer, and the medical evidence of 
record does not support a rating in excess of 30 percent for 
a generalized anxiety disorder under either the new or old 
rating criteria for this disability, the claim for an 
increased rating for anxiety reaction with a duodenal ulcer 
is denied.


ORDER

Service connection for an abdominal aortic aneurysm is 
denied.


Entitlement to a rating in excess of 30 percent for an 
anxiety reaction with a duodenal ulcer is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

